PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/386,876
Filing Date: 21 Dec 2016
Appellant(s): McNAIR et al.



__________________
Jaclyn S. Alcantara, Reg. No. 61,638
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2 and 24 June 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11 January 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 12-13, 15-16 and 21-24 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

 (2) Response to Argument
With respect to 101 as being directed to non-statutory matter:

Appellant argues that the claims are not directed to an abstract idea because they do not fall into any grouping of abstract ideas and specifically the claims do not recite limitations which fall into the mental processes grouping of abstract ideas but rather the claims are focused on an improvement to technology and improvement over previous solutions.  Examiner respectfully disagrees. Appellant merely alleges that the claims do not recite a mental process without any support for why the elements of the claims described as reciting a mental process in the final rejection of 01/11/2021 are not practically able to be performed in the human mind or with pen and paper through evaluation, judgement, observation or opinion.  As per the final 
Appellant argues that the present claims integrate the abstract idea into a practical application and therefore, the claims are not directed to an abstract idea.  Specifically, Appellant argues that the claims integrate the abstract idea into a practical application by applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition similar to Classen which is found to have a practical use of an immunization schedule by actually immunizing a subject.  Examiner respectfully disagrees.  The Classen.  The present claims include generating courses of treatment which does not include the actual execution or application of the treatment to the patient.  As per MPEP 2106.04(d)(2), in order to qualify as a “treatment” or “prophylaxis”, the claim limitation must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition.  The examples given in MPEP 2106.04(d)(2) which are examples of a particular treatment or prophylaxis require that the specific treatment actually be used on the patient.  The present claims merely recite generating one or more courses of treatment for the target patient.  This does not affirmatively recite a specific treatment, but is rather merely instructions to apply the exception in a generic way.  This also does not require the treatment actually be used on a person but only that the treatment is generated as a result of the abstract idea.  Therefore, the claims do not meet the requirements for providing a particular treatment or prophylaxis and thus do not integrate the abstract idea into a practical application.
Appellant argues that the present claims provide an improvement in computer capabilities by confining the abstract idea to a particular practical application.  Appellant specifically argues that the claims result in improvement in the functioning of a computer’s speed and accuracy of extracting itemsets involving rare items which integrates the abstract idea into a practical application.  Examiner respectfully disagrees.  As per MPEP 2106.05(f)(2), 
Appellant argues that the present claims recite additional features sufficient to ensure the claims amount to significantly more than the abstract idea because the additional elements or combination of elements amount to more than well-understood, routine and conventional activities.  Examiner respectfully disagrees.  Appellant specifically argues that the claims recite features that improve upon determining if subjects of high-value itemsets are relevant to the target patient for generating courses of treatment for the target patient.  However, Appellant does not provide what additional elements of the present claims are more than well-understood, routine and conventional activities.  Additionally, Appellant argues that the claims are directed to significantly more than an abstract idea because the claims recite additional features that are not well-understood, routine and conventional in the field, and the elements of the claims should be supported by sufficient evidence that it is well-understood, routine and Berkheimer Memo).  Examiner respectfully disagrees.  The guidelines of the Berkheimer Memo are directed to the Step 2B of the Subject Matter Eligibility Analysis, where Examiner considers whether additional elements amount to significantly more than an abstract idea or other judicial exception.  Those additional elements that are identified to be well-understood, routine and conventional elements in the field are to be supported with evidence in the rejection. Examiner reiterates that the additional elements of the claims including computer-readable storage devices having computer-executable instructions, receiving a reference set of clinical information, and receiving a target set of clinical information are shown in the final rejection to be well-understood, routine and conventional in the field of data management and analysis.  The computer storage devices are recited at a high level of generality, as discussed previously, and are thus mere instructions to apply the exception.  The receiving of reference set and target set of information are, as per MPEP 2106.05(d)(II)(i), to have been found to be well-understood, routine and conventional computer functions by the courts and thus do not provide an inventive concept. Examiner has not identified the other features of the claims as well-understood, routine and conventional, but rather as directed to the abstract idea and thus not analyzed in the Step 2B portion of the Subject Matter Eligibility Analysis.  The additional elements or combination of additional elements that are noted in the step 2B portion of the analysis are subject to the requirement to provide factual support in the rejection, and as these elements are not additional to the abstract idea, the rejection is proper.  As per the Appellant’s argument that the elements of the claims are not well-understood, routine, or conventional to perform, as these elements are directed to an abstract idea, this is a question of novelty rather than eligibility.  An abstract idea need not be old or long-prevalent to 
   
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/EVANGELINE BARR/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        
Conferees:
/CANDICE D WILSON/RQAS, OPQA                                                                                                                                                                                                        
/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.